



COURT OF APPEAL FOR ONTARIO

CITATION: Posocco v. Battista, 2017 ONCA 96

DATE: 20170203

DOCKET: C62603

Feldman, Gillese and Pepall JJ.A.

BETWEEN

Claudio Posocco

Applicant (Appellant)

and

Felice Battista, Domenic Battista, Casimiro
    Holdings Inc. and Justam Holdings Limited

Respondents (Respondents in Appeal)

R. Birken, for the appellants

A. Habas and Chris Reed, for the respondent

Heard: February 2, 2017

On appeal from the judgment of Justice Suhail A.Q. Akhtar
    of the Superior Court of Justice, dated August 3, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the conclusion reached by the motion judge.
    Substantially for the reasons of the motion judge, the appeal is dismissed with
    costs fixed at $8,000 inclusive of disbursements and HST, payable $4,000 to
    each respondent.


